Citation Nr: 1021046	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disability, to include as secondary to a service-
connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
application to reopen his previously denied claim for service 
connection for a chronic cervical spine disability for 
failure to submit new and material evidence.  

In September 2007, the Veteran and his representative 
appeared at the RO to submit oral testimony and evidence in 
support of his claim before the undersigned traveling 
Veterans Law Judge.  A transcript of this hearing has been 
obtained and associated with the Veteran's claims file.

In a November 2008 appellate decision, the Board determined 
that evidence that was new and material to the cervical spine 
claim had been submitted.  The claim was reopened for a de 
novo review on the merits and remanded for further 
evidentiary development.  Thereafter, the RO denied the claim 
in a November 2009 rating decision/supplemental statement of 
the case and the case was returned to the Board.

In February 2010, the Board determined that the RO failed to 
adequately comply with the directives of the November 2008 
remand.  The Board remanded the case back to the RO for 
further evidentiary development, to include scheduling the 
Veteran for a medical examination to obtain a nexus opinion, 
in order to ensure compliance with its prior remand.  (See 
Stegall v. West, 11 Vet. App. 268 (1998): a remand by the 
Board confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.)  The requested action was performed by the RO 
in March 2010, and the Board notes that the examination 
conducted by the RO and the nexus opinion obtained is now in 
substantial compliance with its prior remand instructions, 
such that no further corrective action in this regard is 
required.  The RO readjudicated the claim and, in an April 
2010 rating decision/supplemental statement of the case, 
confirmed the denial of service connection for a chronic 
cervical spine disability.  The case was returned to the 
Board in May 2010 and the Veteran now continues his appeal.  

The Board notes at this juncture that correspondence from the 
Veteran dated in June 2009 and December 2009 indicated that 
he desired to reopen his claim for an increased evaluation in 
excess of 10 percent for his service-connected lumbar 
spondylolysis at L5-S1.  This matter was referred to the RO 
for appropriate action in the introduction of the Board 
February 2010 remand, but no action appears to have been 
undertaken in this regard.  In correspondence dated in March 
2010, the Veteran again reiterated his desire to have his 
service-connected lumbar spondylolysis at L5-S1 reassessed 
for an increased rating.  The Board respectfully reminds the 
RO to promptly address this undeveloped claim, as previously 
advised.


FINDING OF FACT

A chronic cervical spine disability did not have its onset 
during active duty or within the first post service year and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or 
aggravated by active military service, is not presumed to 
have been incurred in active military service and is not 
secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the claim of entitlement to service 
connection for a chronic cervical spine disability, 
generally, the notice requirements of a service connection 
claim have five elements: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must also: (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his possession that 
pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application to reopen the cervical spine claim, 
which was filed in January 2006, and which was subsequently 
reopened for de novo adjudication on the merits.  VCAA notice 
letters addressing the applicability of the VCAA to service 
connection claims and of VA's obligations to the Veteran in 
developing such claims were dispatched to the Veteran in 
February 2006, April 2006, November 2008, March 2009, and 
June 2009, which address the issue on appeal and satisfy the 
above-described mandates (including the notice requirements 
within the context of a claim predicated on theories of 
service connection as secondary to, including aggravated by, 
a service-connected disability), as well as the requirements 
that the Veteran be informed of how VA calculates degree of 
disability and assigns an effective date for the disability, 
as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice letters of February 2006 and April 2006 
were fully compliant with the current notice requirements and 
were furnished prior to the adjudication of the claim in the 
first instance.  Therefore, there is also no defect in the 
timing of the notice.  In any case, subsequent notice letters 
followed by readjudication of the claim in the RO's rating 
decisions/supplemental statements of the case, with the most 
recent readjudication in April 2010, cure any timing of 
notice defect.  See Medrano v. Nicholson, 21 Vet. App. 165, 
169 (2007).  Furthermore, neither the Veteran nor his 
representative has made any assertion that there has been any 
defect in the timing or content of the VCAA notification 
letters associated with this particular claim.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
post-service VA and private medical records pertaining to his 
cervical spine for the period spanning 2003 - 2010 have been 
obtained and associated with the claims file.  The Board also 
notes that Social Security Administration (SSA) medical 
records relevant to the Veteran's claim for SSA benefits have 
been obtained and associated with the evidence.  In any case, 
the Veteran has not indicated that there are any outstanding 
relevant medical records or other pertinent evidence that 
must be considered in this current appeal with respect to the 
issue decided on the merits herein.  The Veteran was also 
afforded VA examination, most recently in March 2010, 
specifically addressing the relationship between the 
Veteran's cervical spine disability and service, with a nexus 
opinion provided.  The Board has reviewed the examination 
report and notes that the Veteran's claims file was reviewed 
by the examiner who performed the March 2010 examination.  
Furthermore, the March 2010 examiner provided adequate 
discussion of her clinical observations and a rationale to 
support her findings and conclusions within the context of 
the Veteran's clinical history as contained within his claims 
file.  Thus, the March 2010 VA examination is deemed to be 
adequate for adjudication purposes for the matter at issue.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim decided herein, and thus 
no additional assistance or notification is required.  The 
Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic cervical 
spine disability, to include as secondary to a service-
connected lumbar spine disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain affecting the 
neck in service will permit service connection for a chronic 
arthritic cervical spine disability, first shown as a clear-
cut clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).

The Veteran claims that he has a chronic cervical spine 
disability that is directly related to injuries sustained in 
service or is secondarily related to his service-connected 
low back disability.  His service treatment records show, in 
pertinent part, no abnormalities of his cervical spine on 
entrance examination and no treatment for any cervical spine 
or neck injury, or for neck and cervical spine complaints, 
during active duty.  No abnormalities pertinent to his neck 
or cervical spine were noted on separation examination.

The Veteran's service treatment records show that, 
historically, he sustained an injury of his lumbar spine 
during service while engaged in combat training using pugil 
sticks.  He is currently service connected for lumbar spine 
spondylolysis, which is deemed to have been associated with 
this history of injury in service.  Post-service VA and 
private medical records associated with the claims file 
indicate that the Veteran has a chronic cervical spine 
disability, whose related diagnoses include cervical 
radiculopathy, multilevel cervical foraminal stenosis and 
degenerative disc disease, and cervical spondylosis.  The 
post-service medical records also indicate that the Veteran 
was involved in a motor vehicle accident in April 2007, after 
which he was treated for complaints of elevated cervical 
spine pain.

At his hearing before the Board in September 2007, the 
Veteran testified, in pertinent part, that his training 
injury is service also affected his cervical spine and that 
he experienced persistent neck and cervical spine symptoms 
ever since this incident from the time he was discharged from 
service to the present time, and that these symptoms 
represented a chronic cervical spine disability that existed 
prior to his April 2007 motor vehicle accident.

The report of a July 2009 neurologist's addendum opinion to a 
March 2009 VA medical examination reflects that the 
neurologist reviewed the Veteran's medical history as 
contained in his claims file and found no relationship 
between the Veteran's cervical spine disability and his 
history of an injury in service while engaged in combat 
training with pugil sticks.  

The report of a March 2010 VA medical examination provides a 
more thorough and detailed nexus opinion than the general 
opinion presented in the July 2009 report, and the March 2010 
opinion is also accompanied by a supportive rationale, but 
the more recent opinion presents the same essential 
conclusion as its predecessor, which is that the Veteran's 
current cervical spine disability is unrelated to service and 
to his service-connected low back disability.  Specifically, 
the March 2010 examiner reported in her examination 
discussion that she reviewed the Veteran's relevant medical 
history contained in his claims file, which included his 
service treatment records showing a training injury to his 
lumbar spine involving pugil sticks and his post-service 
injuries from his 2007 automobile accident.  Her diagnosis 
was cervical spine degenerative disc disease with spinal 
stenosis at the C5-6 level.  Her nexus opinion, in pertinent 
part, is as follows:

(1)	Review of records show[s] no complaints of 
neck pain in service, or indeed at all until 2006.  
This 20 year gap between purported injury to neck 
and complaint of pain, when combined with the 
veteran's report of "numbness in the right arm 
since about 2003 when he was diagnosed with a disc 
problem" on his 2007 neurology consult, in my 
opinion, make it LESS LIKELY THAN NOT that the 
Veteran's cervical spine disability is the result 
of a disease or injury in service including his 
history of injury following combat training with 
pugil sticks.

(2)  	Patient history, MRI and 
electrodiagnostic findings. . . show that the 
Veteran's April 2007 motor vehicle accident MOST 
LIKELY AGGRAVATED (his) existing cervical spine 
disability.

(3)  	In my opinion the [Veteran's] cervical 
spine disability WAS NOT CAUSED BY, THE RESULT OF, 
OR PERMANENTLY AGGRAVATED BY the Veteran's 
service-connected lumbar spine disability.  The 
evidence show[s] that the [Veteran's] symptoms of 
cervical radiculopathy began in 2003, almost 20 
years after the reported injury (in service).

Upon consideration of the pertinent clinical evidence as 
discussed above, the Board finds that the weight of the 
evidence is against the Veteran's claim for service 
connection for a chronic cervical spine disability on a 
direct basis or as secondary to a service-connected 
disability.  The service treatment records show normal 
findings throughout service regarding his cervical spine and 
no treatment for any neck complaints during active duty.  
Post-service records do not show any arthritic or 
degenerative changes of his cervical spine, manifested to a 
compensably disabling degree, within one year following his 
separation from service in August 1976; therefore, service 
connection may not be allowed for arthritis of the cervical 
spine on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  
With regard to the post-service clinical evidence, the Board 
confers great probative weight on the opinion of the VA 
examiner who conducted the March 2010 medical examination, as 
she had the benefit of reviewing the Veteran's relevant 
clinical history upon which to base her opinion.  As 
discussed above, the March 2010 opinion has expressly 
concluded that the Veteran's current cervical spine 
disability was not manifested in service or for many years 
after service and is unrelated to both his history of an in-
service pugil injury to his lumbar spine and his service-
connected low back disability.  The Board accepts this 
opinion and based upon this opinion it concludes, as a 
factual matter, that there is no link between the Veteran's 
service and his current cervical spine disability.

To the extent that the Veteran asserts that his own personal 
knowledge of medicine and his medical history are sufficient 
in itself to establish a nexus between his chronic cervical 
spine disability and service, the Board notes that his 
service records show that his military occupational specialty 
was as a medical assistant specializing in eyes, ears, nose 
and throat, such that the Board acknowledges that he may 
possess some level of medical training and must consider his 
statements alleging a link between his claimed cervical spine 
disability and service in this light.  See Pond v. West, 12 
Vet. App. 341 (1999).  However, the Board finds that the 
Veteran's training in service as a medical assistant of eyes, 
ears, nose, and throat does not confer upon him any expertise 
to provide diagnoses, commentary, and opinion regarding 
orthopedic conditions such as his cervical spine disability, 
as his medical training pertains to a bodily system not 
associated with the orthopedic disability at issue.  The 
probative value of his statements in this regard is therefore 
significantly outweighed by the opinion of the March 2010 
examiner.

To the extent that the Veteran reports that he had ongoing 
neck symptoms since service that continued to the present for 
purposes of establishing chronicity of symptomatology, while 
he is competent to report his perceived symptoms, his limited 
medical training in service as a medical assistant for eyes, 
ears, nose, and throat over 30 years ago does not render him 
competent to present an orthopedic diagnosis.  Therefore, his 
statement asserting that his alleged history of perceived 
neck symptoms during service and in the years immediately 
after service represent a chronic cervical spine disability, 
unsupported by an clinical opinion by a competent medical 
professional, is insufficient by itself to establish such a 
diagnosis and objectively link it to his military service.  
See Pond v. West, 12 Vet. App. 341 (1999); Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In view of the foregoing discussion, the Board therefore 
concludes that the clinical evidence does not support the 
Veteran's claim for service connection for a chronic cervical 
spine disability on a direct, secondary, or aggravatory basis 
and the appeal must be denied.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic cervical spine disability, 
to include as secondary to a service-connected lumbar spine 
disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


